Per Curiam.
The application of Robert Galloway White for leave to appeal from the order denying him post conviction relief from his imprisonment for first degree murder is hereby denied for the reasons stated in the opinion filed by Judge Harlan in the lower court.
Even if the testimony of the applicant had not excluded him from the application of Escobedo v. Illinois, 378 U. S. 478, to the facts of this case with regard to his claim that he was not advised of his entitlement to counsel and his right to remain silent during his interrogation by the police, we decided in Hyde *737v. State, 240 Md. 661, that Escobedo should not be applied retrospectively in a factual situation similar to that in this case.

Application denied.